DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 11182190. Although the claims at issue are not identical, they are not patentably distinct from each other. mapping of independents claims limitation is as follow based on cues: highlight, underline and bald for limitation that are the similar.
Application 17517862
Patent:11182190
1. (Currently Amended) A data transmission method, wherein the data transmission method comprises: 


adding, by a virtual machine, first information for performing an acceleration operation to a predefined data structure; storing, by the virtual machine, the predefined data structure in a virtual input/output ring of 
a target virtual accelerator,

 wherein the predefined data structure occupies one entry of the virtual input/output ring;

 obtaining, by a daemon process on a host machine, the first information from the virtual input/output ring;
 
determining, by the daemon process according to the first information, second information that can be recognized by a hardware accelerator

 sending, by the daemon process, the second information to the hardware accelerator; 



obtaining, by the hardware accelerator, to-be-accelerated data according to the second information;




performing, by the hardware accelerator, the acceleration operation on the to-be- accelerated data.

1. (Currently Amended) A data transmission method applied to a host machine comprising a hardware accelerator, wherein the method comprises:

obtaining information required to perform an acceleration operation in a virtual input/output ring (Vring) of a target virtual accelerator, 






wherein the predefined data structure occupies only one entry of the vring_desc table;

wherein the information required to perform the acceleration operation comprises 


a virtual machine address of to-be-accelerated data and a length of the to-be-accelerated data,



and sending the virtual machine address of the to-be-accelerated data and the length of the to- be-accelerated data.


wherein the Vring of the target virtual accelerator includes three tables: a vringdesc table comprising entries that store information required to perform the acceleration operation

and a vringused table specifying entries in the vringdesc table that have already been delivered to hardware,


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van et al (US20070061492A1) hereinafter Van in view of Bolic et al (US 20160210167A1) hereinafter “Bolic”.

As per claim 1, Van discloses a data transmission method, wherein the data transmission method comprises: 
adding, by a virtual machine, first information for performing an acceleration operation to a predefined data structure: 
[0017]” whereby the virtualization software implemented at the host O/S emulates network I/O hardware accelerated-assist operations providing zero-copy packet sending and receiving operations for virtual machines. Such hardware accelerated-assist emulations enable virtual machines present on the same computing system to communicate over an external network, communicate with the host system and/or, communicate with each other, without the overhead of excessive data copy operations”
[0059] “To accomplish this, the host O/S 12 receives a sub-set of network state information 30 from the guest process that provides the location of the virtual address of the target guest process that is to receive packets. Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: “;

storing, by the virtual machine, the predefined data structure in a virtual input/output ring of a target virtual accelerator:
[0061] “In the embodiment depicted in FIG. 2(c), the NIC card 21 is provided with hardware -accelerated TCP (TSO) or like network I/O hardware acceleration-assist technology. Thus, as shown in FIG. 2(c), for zero copy receiving, when the guest O/S is aware of the virtualized network I/O hardware acceleration-assist technology, the host O/S 12 maintains a subset of the network state information 30 associated with the guest O/S. Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S. 

obtaining, by a daemon process on a host machine, the first information form the virtual input/output ring:
[0061] “In the embodiment depicted in FIG. 2(c), the NIC card 21 is provided with hardware -accelerated TCP (TSO) or like network I/O hardware acceleration-assist technology. Thus, as shown in FIG. 2(c), for zero copy receiving, when the guest O/S is aware of the virtualized network I/O hardware acceleration-assist technology, the host O/S 12 maintains a subset of the network state information 30 associated with the guest O/S. Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S. 

 determining, by the daemon process, according to the first information, second information that can be recognized by a hardware accelerator:	
[0059]” Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple. Such state information may additionally include a protocol type (TCP, UDP,…) or protocol type (IP, IPv6,…), a TTL (time to live) value, a security label (for labelled ipsec networking), etc. Availability of such state information permits the host O/S to analyze the header portion of an arrived packet 25, apply firewall rules, and, subject to any firewall rules applied by the host O/S, determine a virtual memory address associated with a target guest process 55 that is to receive the network packet data payloads.

sending, by the daemon process, the second information to the hardware accelerator:
[0061]” Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S. Thus, the NIC hardware 21, without intervention by the host O/S, is enabled to directly deliver the header portion (H) of the arrived packet 25, subject to application of firewall rules, to the kernel buffer in the guest O/S “;

obtaining, by the hardware accelerator, to-be-accelerated data according to the second information and performing, by the hardware accelerator, the acceleration operation on the to-be- accelerated data:
[0064]” The host O/S informs the hardware-assisted NIC 21 to directly retrieve the data (D) and header (H) portions and assemble network packets, each specified by a header and part of the payload in a manner similar to the zero copy send in non-virtualized environments for communication over the network 99. Thus, the NIC hardware 21, without intervention by the host O/S, is enabled to directly copy the header (H) and data (D) portions of a packet 25 to be sent, subject to application of firewall rules. The host O/S will only need to examine the header (and possibly modify it for firewall rules) and perform an address translation for the data without actually needing to copy the data itself.

But not explicitly:
wherein the predefined data structure occupies one entry of the virtual input/output ring; 
Bolic discloses: 
wherein the predefined data structure occupies one entry of the virtual input/output ring; 
 [0035] “The VMs may request portions (or entire) of their respective applications to be executed on a hardware acceleration module 218 as first accelerator application (app1) 310 and second accelerator application (app2) 320 through frontend drivers 207 and 211, respectively. To access the hardware-accelerated applications, the VMs may submit requests to a coprovisor 302, which may place the requests in respective queues and submit to the hardware acceleration module 218 simultaneously using DMA context switching. A shared memory 220 as part of the server hardware 304 may be used by the coprovisor 302 in scheduling the requests”  

Examiner interpretation: for each VM, there is a corresponding entry in the queue for respective request (access hardware acceleration).


  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].

As per claim 2, the rejection of claim 1 is incorporated and furthermore Van discloses:
wherein the first information comprises a virtual machine physical address of the to-be-accelerated data, a length of the to-be-accelerated data, and a virtual machine physical address for storing an acceleration result:
[0059] “Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.
[0060] “enabling the host O/S to retrieve a data (D) payload directly from a guest process 55 hosted by a guest O/S and retrieve a packet header portion (H) directly from a kernel buffer of the associated guest O/S 50 and accordingly assemble one or more packets or packet segments, depending upon the size of the payload.”;

  
As per claim 3, the rejection of claim 1 is incorporated and furthermore Van discloses:
determining, by the daemon process, a host physical address of the to-be-accelerated data according to a virtual machine physical address of the to-be-accelerated data in the first information:
[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet; 
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S;
a preset mapping relationship between the virtual machine physical address and the host physical address:
[0070] As shown in FIG. 4, the virtual address 202 of a socket buffer in virtual memory that is associated with the guest process 55, and in which the host O/S accesses when emulating hardware -accelerated TCP or like network I/O hardware acceleration-assist technology for sending and receiving data, needs to be first translated into what the guest O/S thinks is a physical address. This requires determining at step 204 whether, from the perspective of the guest O/S, the virtual address is resident in virtual memory space of the guest O/S. If the virtual address is not resident from the perspective of the guest O/S 50, the address is made resident at step 208 which may be accomplished using virtual memory management techniques implementing address translation tables, as well known to skilled artisans”;

 wherein sending, the second information comprises sending, by the daemon process the host physical address of the to-be-accelerated data to the hardware accelerator and wherein the data transmission method further comprises obtaining, by the hardware accelerator and according to the host physical address of the to-be- accelerated data, the to-be-accelerated data from a virtual machine memory corresponding to the virtual machine physical address of the to-be-accelerated data:
Fig 4 and Fig. 5
[0022] c) enabling host O/S access to the corresponding physical memory location for one of: copying data directly thereto from a received network packet or accessing data located thereat for assembly into a network packet.
[0031] informing the network interface device to forward the data portion of the network packet directly to the corresponding physical memory location of the guest process. 

Examiner interpretation: the physical address used by the host (hardware acceleration enabled) is the result of translating guest virtual address as in Fig 4-5, and map it to a corresponding physical address of the actual hardware memory/disk (0069-0070).

As per claim 4, the rejection of claim 3 is incorporated and furthermore Van does not explicitly disclose:
wherein the hardware accelerator supports a plurality of virtual functions (VFs):
and wherein the data transmission method further comprises: querying, by the daemon process after determining the host physical address of the to-be-accelerated data, from a preset binding relationship between a virtual accelerator and a VF, a target VF bound to the target virtual accelerator:

 further sending, the host physical address by sending, by the daemon process, the host physical address of the to-be-accelerated data to the, target VF; obtaining, by target VF and , according to the host physical address of the to-be-accelerated data, the to-be-accelerated data from the virtual machine memory corresponding to the virtual machine physical address of the to-be-accelerated data; and performing, by the target VF, the acceleration operation on the to-be-accelerated data.  
Bolic discloses:
wherein the hardware accelerator supports a plurality of virtual functions (VFs):
[0037]” An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel; maintain the accelerator status word; raise an interrupt when needed” (Fig. 3).

and wherein the data transmission method further comprises: querying, by the daemon process after determining the host physical address of the to-be-accelerated data, from a preset binding relationship between a virtual accelerator and a VF, a target VF bound to the target virtual accelerator:
[0083]” The first and second shared memory spaces may include a group of physical memory pages used for user-kernel space data transfer in a VM and an inter-VM data transfer, and the first and second shared memory spaces may be accessed by the hardware acceleration module for data fetching and writing back.”
 [0088]” The first and second access requests for the first and second accelerator applications may be executed in a direct memory access (DMA) read operation stage, an accelerator application computation stage, and a DMA write operation stage, where the DMA read operation stage and the DMA write operation stage may be implemented substantially simultaneously. The scheduler module may be configured to schedule the first VM access request and the second VM access request based on a first memory access context associated with the first accelerator application and/or a second memory access context associated with the second accelerator application”. 

further sending, the host physical address by sending, by the daemon process, the host physical address of the to-be-accelerated data to the, target VF; 
[0088]” The first memory access context and the second memory access context may be based on RCBs associated the first VM or the second VM accessing the first accelerator application and the second accelerator application, respectively. The scheduler module may be configured to schedule the first VM access request and the second VM access request through insertion of the first access request in a first request queue associated with the first accelerator application and insertion of the second access request in a second request queue associated with the second accelerator application.”

obtaining, by target VF and, according to the host physical address of the to-be-accelerated data, the to-be-accelerated data from the virtual machine memory corresponding to the virtual machine physical address of the to-be-accelerated data:
[0042] “ (1) a process in a guest VM may specify the application number and the data size in the command channel, which may be mapped to the process virtual address space through a system call (e.g., mmap); (2) the process may directly put data in the shared data pool, which may also be mapped to the process virtual address space;(3) the process may notify a frontend driver (207 or 211) in the guest VM's kernel space that data is ready, and transition to a Sleep state; (4) the frontend driver (207 or 211) in the guest VM's kernel space may send a notification to a backend driver 305 in the privileged VM's kernel space; (5) the frontend driver (207 or 211) may pass the request to a device driver 307 in the VM's kernel space, and the device driver 307 may set the DMA transfer data size and the accelerator application number according to a parameter obtained from the command channel; (6) the device driver may initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way to perform a computation; (8) the DMA controller may transfer the results of the computation back to the data pool; (9) the DMA controller may send an interrupt to the device driver 307 when all the results are transferred to the data pool;

and performing, by the target VF, the acceleration operation on the to-be-accelerated data:
[0031] informing the network interface device to forward the data portion of the network packet directly to the corresponding physical memory location of the guest process. 
  
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].


As per claim 5, the rejection of claim 4 is incorporated and furthermore Van does not explicitly disclose:
adding, by the daemon process, an identifier of the entry to the virtual input/output ring according to an identifier of the target virtual accelerator in the preset binding relationship after the to-be-accelerated data undergoes acceleration processing.  
Bolic discloses:
adding, by the daemon process, an identifier of the entry to the virtual input/output ring according to an identifier of the target virtual accelerator in the preset binding relationship after the to-be-accelerated data undergoes acceleration processing.  
[0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].

As per claim 6, the rejection of claim 4 is incorporated and furthermore Van does not explicitly disclose:
selecting, by the daemon process, an unused target VF from the plurality of VFs; and establishing a binding relationship between the target virtual accelerator and the target VF.
Bolic discloses:
selecting, by the daemon process, an unused target VF from the plurality of VFs; and establishing a binding relationship between the target virtual accelerator and the target VF.
[0031]” A configuration controller 214 may be configured to load one or more hardware accelerators (e.g., as one or more configure or configuration files, described in more detail below) onto the hardware acceleration module 218. In some embodiments, each hardware accelerator loaded on the hardware acceleration module 218 may be associated with one or more applications implemented on the virtual machines.”

Examiner interpretation:
As the hardware accelerators are created/loaded in the hardware accelerator 218 of fig.2/3, it is unused and it is a associated after creation with the VM 204/208. See also [0032], for creating a list of modules/accelerators in hardware accelerator 218.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].
  
As per claim 7, the rejection of claim 3 is incorporated and furthermore Van does not disclose:
wherein before sending, the host physical address of the to- be-accelerated data to the hardware accelerator, the data transmission method further comprises recording, by the daemon process, an identifier of the target virtual accelerator.  
Bolic discloses:
wherein before sending, the host physical address of the to- be-accelerated data to the hardware accelerator, the data transmission method further comprises recording, by the daemon process, an identifier of the target virtual accelerator:
  [0045] “A VM (VM1 204 or VM2 208) may notify the coprovisor 302 via an event channel 402, so the request inserter 410—responsible for inserting requests from the VMs into the corresponding request queues—may be invoked when an event notification is received at a backend driver (backend driver 305 in FIG. 3). “
[0049] “The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.). The total buffer number may specify a total number of buffer fragments used by the request”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 8, the rejection of claim 7 is incorporated and furthermore Van does not disclose:
adding, by the daemon process, an identifier of the entry to the virtual input/output ring according to the identifier of the target virtual accelerator after the to-be-accelerated data undergoes acceleration processing
Bolic discloses:
  adding, by the daemon process, an identifier of the entry to the virtual input/output ring according to the identifier of the target virtual accelerator after the to-be-accelerated data undergoes acceleration processing
[0092] “The first memory access context and the second memory access context may be based on RCBs associated with the first VM or the second VM accessing the first accelerator application and the second accelerator application, respectively. The controller may be configured to schedule the first VM access request and the second VM access request through insertion of the first access request in a first request queue associated with the first accelerator application and insertion of the second access request in a second request queue associated with the second accelerator application”
Examiner interpretation: 
each access request has an RCB that includes an identifier of the accelerator. An RCB may be a data structure containing the information needed to schedule a request using DMA, and maintained by a coprovisor [0034]. The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.).[0049-0050].

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 9, the rejection of claim 1 is incorporated and furthermore Van discloses:
determining, by the daemon process, a host virtual address of the to-be-accelerated data in a virtual machine memory according to a virtual machine physical address of the to-be-accelerated data in the first information:
[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet;
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S;
 and a first preset mapping relationship between the virtual machine physical address and the host virtual address:
[0070] As shown in FIG. 4, the virtual address 202 of a socket buffer in virtual memory that is associated with the guest process 55, and in which the host O/S accesses when emulating hardware -accelerated TCP or like network I/O hardware acceleration-assist technology for sending and receiving data, needs to be first translated into what the guest O/S thinks is a physical address. This requires determining at step 204 whether, from the perspective of the guest O/S, the virtual address is resident in virtual memory space of the guest O/S. If the virtual address is not resident from the perspective of the guest O/S 50, the address is made resident at step 208 which may be accomplished using virtual memory management techniques implementing address translation tables, as well known to skilled artisans.
Examiner interpretation:
A virtual machine environment may call for application: first at the guest level, to translate a guest virtual address through guest managed translation tables into a guest real address, and then, for a pageable guest, at the host level, to translate the corresponding host virtual address to a host real address” (Gained et al US2015/0269004A1)
 
copying, by the daemon process the to-be-accelerated data to a host memory buffer according to the host virtual address of the to-be-accelerated data in the virtual machine memory;
[0058]”program modules and application interfaces 45 enable the host O/S to perform the necessary virtual memory address translations enabling the host O/S network stack to access the socket buffer (or the user space buffer) of an executing process inside the guest O/S, including delivering data directly to the socket buffer in the case of receiving data or, removing data placed at the socket buffer by the guest process when sending data. In the embodiment depicted in FIG. 2(a), the NIC network interface controller device 20 is not provided with accelerated network I/O hardware assist technology such as accelerated TCP (IOAT) or the like”.
Examiner interpretation: in Fig 2(a) the host 12 receive packet data from network and need to be forwarded to guest. The translation is from the physical address of the host to virtual address of the guest in order to access the data directly without copying.

 and determining, by the daemon process, a host physical address of the to-be-accelerated data in the host memory buffer according to a host virtual address of the to-be-accelerated data in the host memory buffer and a second preset mapping relationship between the host virtual address and the host physical address, 
[0058]”program modules and application interfaces 45 enable the host O/S to perform the necessary virtual memory address translations enabling the host O/S network stack to access the socket buffer (or the user space buffer) of an executing process inside the guest O/S, including delivering data directly to the socket buffer in the case of receiving data or, removing data placed at the socket buffer by the guest process when sending data. In the embodiment depicted in FIG. 2(a), the NIC network interface controller device 20 is not provided with accelerated network I/O hardware assist technology such as accelerated TCP (IOAT) or the like”.
Examiner interpretation:
 Any process executing in the host has a corresponding virtual address (first address) that maps to host physical address. And after any finished process, the resource are reclaimed by the host.i.e....aged/old address are mapped (modify mapping: US-20060206658A1) to new process.

and wherein sending, the second information to the hardware accelerator comprises sending, by the daemon process, the host physical address of the to-be-accelerated data to the hardware accelerator: 
fig.2(a) and [0059]”To accomplish this, the host O/S 12 receives a sub-set of network state information 30 from the guest process that provides the location of the virtual address of the target guest process that is to receive packets. Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple. Such state information may additionally include a protocol type (TCP, UDP, . . . ) or protocol type (IP, IPv6, . . . ), a TTL (time to live) value, a security label (for labelled ipsec networking), etc. Availability of such state information permits the host O/S to analyze the header portion of an arrived packet 25, apply firewall rules, and, subject to any firewall rules applied by the host O/S, determine a virtual memory address associated with a target guest process 55 that is to receive the network packet data payloads. 

and wherein the data transmission method further comprises obtaining, by the hardware accelerator, the to-be-accelerated data from the host memory buffer according to the host physical address of the to-be-accelerated data. 
[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet; 
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S;

As per claim 10, the rejection of claim 9 is incorporated and furthermore Van does not explicitly disclose:
copying, by the daemon process, a generated acceleration result to the virtual machine memory after the to-be-accelerated data undergoes acceleration processing; and adding, by the daemon process, an identifier of the entry to the virtual input/output ring of the target virtual accelerator according to an identifier of the target virtual accelerator.  
Bolic discloses:
Copying the generated acceleration result to the virtual machine memory after the to-be- accelerated data undergoes acceleration processing 
[0058] “In another scenario, the request may have completed its data processing (current buffer number=total buffer number). In that case, the request may be marked with DMA FIN state, and the request remover may be invoked to remove this finished request from the related queue”;
[0042] the device driver may initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way to perform a computation; (8) the DMA controller may transfer the results of the computation back to the data pool; (9) the DMA controller may send an interrupt to the device driver 307 when all the results are transferred to the data pool; (10) the backend driver 305 may send a notification to the frontend driver (207 or 211) that the results are ready, (11) the frontend driver (207 or 211) may wake up the process in sleep state; (12) the process may retrieve the results from the data pool.

and adding, by the daemon process, an identifier of the entry to the virtual input/output ring of the target virtual accelerator according to an identifier of the target virtual accelerator.  
 [0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 11, the rejection of claim 5 is incorporated and furthermore Van does not explicitly disclose:
wherein after adding,  the identifier of the entry to the virtual input/output ring of the target virtual accelerator, the data transmission method further comprises: sending, by the daemon process, an interrupt request carrying the identifier of the target virtual accelerator to the virtual machine corresponding to the target virtual accelerator to trigger the virtual machine corresponding to the target virtual accelerator to query the identifier of the entry in the virtual input/output ring according to the identifier of the target virtual accelerator and obtain ]an acceleration result generated after the to-be-accelerated data undergoes acceleration processing.
Bolic discloses:
wherein after adding, the identifier of the entry to the virtual input/output ring of the target virtual accelerator:
[0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;


 the data transmission method further comprises: sending, by the daemon process, an interrupt request carrying the identifier of the target virtual accelerator to the virtual machine corresponding to the target virtual accelerator to trigger the virtual machine corresponding to the target virtual accelerator to query the identifier of the entry in the virtual input/output ring according to the identifier of the target virtual accelerator:
[0048]” To support DMA context switching, requests to access the hardware acceleration module 218 may need to become context-aware. Similar to the functionality of a process control block (PCB), each request may have its own request control block (RCB) which may be used by the coprovisor to set up a DMA executing context.

 and obtain an acceleration result generated after the to-be-accelerated data undergoes acceleration processing.
[0058] “In another scenario, the request may have completed its data processing (current buffer number=total buffer number). In that case, the request may be marked with DMA FIN state, and the request remover may be invoked to remove this finished request from the related queue”;
[0042]” 6) the device driver may initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way to perform a computation; (8) the DMA controller may transfer the results of the computation back to the data pool; (9) the DMA controller may send an interrupt to the device driver 307 when all the results are transferred to the data pool; (10) the backend driver 305 may send a notification to the frontend driver (207 or 211) that the results are ready, (11) the frontend driver (207 or 211) may wake up the process in sleep state; (12) the process may retrieve the results from the data pool.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 12 Van discloses a data transmission method, performed by a virtual machine, deployed on a host machine:
[0035] Diagram 300 shows an example implementation on a server 202. In some examples, the server 202 may be a server in a datacenter. In other examples, the hardware acceleration module, the controllers (e.g., the coprovisor), and the VMs may be implemented on different servers of a datacenter. In yet other examples, comparable configurations may be employed”. 

wherein the data transmission method comprises: 
adding information for performing an acceleration operation to a predefined data structure:
[0017]” whereby the virtualization software implemented at the host O/S emulates network I/O hardware accelerated-assist operations providing zero-copy packet sending and receiving operations for virtual machines. Such hardware accelerated-assist emulations enable virtual machines present on the same computing system to communicate over an external network, communicate with the host system and/or, communicate with each other, without the overhead of excessive data copy operations”
[0059] “To accomplish this, the host O/S 12 receives a sub-set of network state information 30 from the guest process that provides the location of the virtual address of the target guest process that is to receive packets. Such state information 30 that may be maintained at the host O/S, may include, but is not limited to:… “;

 and storing the predefined data structure in a virtual input/output ring (Vring) of a target virtual accelerator deployed on the host machine:
[0061] “In the embodiment depicted in FIG. 2(c), the NIC card 21 is provided with hardware -accelerated TCP (TSO) or like network I/O hardware acceleration-assist technology. Thus, as shown in FIG. 2(c), for zero copy receiving, when the guest O/S is aware of the virtualized network I/O hardware acceleration-assist technology, the host O/S 12 maintains a subset of the network state information 30 associated with the guest O/S. Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S.

But not explicitly:

wherein the Vring comprises:
 a vring_desc table comprising entries that comprise information for performing the acceleration operation, wherein the predefined data structure occupies only one entry of the vring_desc table:
a vring_avail table specifying entries that are available in the vring_desc table:
and a vring_used table specifying entries in the vring_desc table that have already been delivered to hardware:
Bolic discloses:
a vring_desc table comprising entries that comprise information for performing the acceleration operation, wherein the predefined data structure occupies only one entry of the vring_desc table:
[0038] “An example accelerator status word may include 32 bits with the first bit (bit 0) indicating which accelerator application on the hardware acceleration module is selected for the following block of data and the second bit being set by the hardware acceleration module when one block of data finishes using the DMA read channel. A third bit may indicate which application has finished its processing for one block of data and a fourth bit may be set by the acceleration application controller 330 on the hardware acceleration module when either one of the simultaneously executed applications finishes their processing. An interrupt to the server may be raised upon setting of this bit.”

a vring_avail table specifying entries that are available in the vring_desc table:
[0045] As shown in diagram 400, the architecture of an example coprovisor 302 may include a request inserter 410, a scheduler 420, a request remover 440, and two or more request queues 412 and 414. First request queue 412 may be used for buffering requests to access the first accelerator application (app1) 310 on the hardware acceleration module 218. Second request queue 414 may be used for buffering requests to access the second accelerator application (app2) 320 on the hardware acceleration module 218. A VM (VM1 204 or VM2 208) may notify the coprovisor 302 via an event channel 402, so the request inserter 410—responsible for inserting requests from the VMs into the corresponding request queues—may be invoked when an event notification is received at a backend driver (backend driver 305 in FIG. 3).
 
 and a vring_used table specifying entries in the vring_desc table that have already been delivered to hardware.
[0045] “When a request is completely serviced, an interrupt from the hardware acceleration module 218 may notify the request remover 440 to remove the serviced request from the corresponding request queue. The scheduler 420 may be responsible for scheduling requests from the two request queues 412 and 414 to access the hardware acceleration module 218 through the accelerator device driver 430. In some examples, requests may be scheduled via first-come, first-served (FCFS), that is, requests in the same queue may be extracted in an orderly manner by the scheduler 420.”
Examiner interpretation:
See also 0046, 0047 and 0056-0058 for data requests insert to hardware accelerator and removal after completion to leave space for next request.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority-based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual module in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 13, the rejection of claim 12 is incorporated and furthermore Van discloses: 
wherein the information comprises a virtual machine physical address of to-be-accelerated data, a length of the to-be-accelerated data, and a virtual machine physical address for storing an acceleration result:
[0059] “Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.
[0060] “enabling the host O/S to retrieve a data (D) payload directly from a guest process 55 hosted by a guest O/S and retrieve a packet header portion (H) directly from a kernel buffer of the associated guest O/S 50 and accordingly assemble one or more packets or packet segments, depending upon the size of the payload.”;

Claim 14, 15, 16, 17, 18, 19, 20 are the computer claims corresponding to method claim 1, 2, 3, 4, 5, 6, 7 and rejected under the same rational set forth in connection with the rejection of claim 1, 2, 3, 4, 5, 6, 7 above.
Pertinent arts:
US 20060221966 A1:

The feature allows the header to be directed to the protocol stack for processing without polluting the received buffers posted by the applications. This feature is a component required for enabling zero-copy operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  /BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191